Order, Supreme Court, New York County (Sheila Abdus-Salaam, J.), entered January 8, 1998, which, inter alia, granted plaintiff’s cross-motion for summary judgment to the extent of declaring that plaintiff is entitled to ownership and possession of the subject cat, Lovey, nee Merlin, conditioned upon plaintiff’s payment for all veterinary expenses incurred by the cat since May 1995, and granted defendant’s motion for, inter alia, the imposition of sanctions to the extent of directing plaintiff’s counsel to reimburse defendant for all reasonable counsel fees incurred in making the motion, unanimously reversed, on the law, the facts and in the exercise *341of discretion, without costs, plaintiffs cross-motion denied, judgment granted to defendant awarding her ownership and possession of Lovey, defendant’s motion denied and the award of sanctions vacated. Defendant’s appeal from the order, same court and Justice, entered September 25, 1998, unanimously dismissed, without costs.
Cognizant of the cherished status accorded to pets in our society, the strong emotions engendered by disputes of this nature, and the limited ability of the courts to resolve them satisfactorily, on the record presented, we think it best for all concerned that, given his limited life expectancy, Lovey, who is now almost ten years old, remain where he has lived, prospered, loved and been loved for the past four years.
As to the imposition of sanctions for improper discovery practice, while we do not condone such conduct, we consider vacatur of such sanctions appropriate under the circumstances of this case. Concur — Ellerin, P. J., Tom, Wallach and Andrias, JJ.